DETAILED ACTION
Note: this is a corrected Notice of Allowance wherein claims 24, 25, 26, 28 are corrected to be cancelled due to their dependence from cancelled claim 17. No other changes have been made.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Cosenza on 6/17/2022.

The application has been amended as follows: 
Claim 1:
An external ankle brace for restricting movement of an ankle in a first direction and permitting movement of the ankle in a second direction, wherein said external ankle brace is disposed on the exterior of a shoe and the shoe having a heel portion, a sole, and oppositely disposed sides, the ankle brace comprising: 
a rigid heel enclosure having a rear portion and a forward portion, wherein
said rear portion is configured for receiving the heel of the shoe, and
said forward portion includes a medial sidewall and a lateral sidewall for surrounding the sides of the shoe, each of the medial and lateral sidewalls having a proximal portion extending continuously from the rear portion of the rigid heel enclosure, the medial and lateral sidewalls each being configured to extend from the heel portion of the shoe in a longitudinal direction beyond a talus of a wearer’s foot and toward the toe, each of the medial and lateral sidewalls having a distal portion longitudinally spaced from the proximal portion of the corresponding medial or lateral sidewall such that the distal portion is at least partially located adjacent to an instep area of a corresponding medial or lateral side of the shoe and the distal portions of the medial and lateral sidewalls are spaced apart to allow the wearer’s foot to be interposed therebetween;
a lateral upright extension selectively perpendicular to at least the lateral sidewall of said rigid heel enclosure and pivotally attached to the proximal portion of the lateral sidewall;
a medial upright extension selectively perpendicular to at least the medial sidewall of said rigid heel enclosure and pivotally attached to the proximal portion of the medial sidewall;
a lower fastening system comprising at least one connecting strap for connecting the distal portion of the lateral sidewall to the distal portion of the medial sidewall underneath the sole of the shoe longitudinally forward of the talus of the wearer’s foot, wherein the at least one connecting strap of the lower fastening system has a first end portion and a second end portion, the first end portion connected to the lateral sidewall via a first fastener, and the second end portion connected to the medial sidewall via a second fastener, and wherein the lower fastening system, lateral and medial sidewalls, and rigid heel enclosure are collectively configured for defining a void underneath the sole of the shoe to allow the sole of the shoe underneath a heel of the wearer’s foot to selectively contact a ground surface beneath the shoe; and 
an upper fastening system comprising at least one connecting strap for removably connecting said lateral sidewall to said medial sidewall across the top of the shoe, the at least one connecting strap of the upper fastening system being attached to the distal portion of at least one of the lateral or medial sidewalls so that there is a longitudinal gap between an attachment point of the connecting strap to the distal portion of the lateral and/or medial sidewalls and a corresponding one of the lateral and medial upright extensions, 
wherein at least a chosen one of the lateral or medial upright extensions is selectively pivotally attached to a corresponding lateral or medial sidewall, the at least a chosen one of the lateral or medial upright extensions including a pivot prevention feature configured to selectively prevent pivoting of the at least a chosen one of the lateral or medial upright extensions with respect to the corresponding lateral or medial sidewall and thus maintain the at least a chosen one of the lateral  or medial upright extensions in a vertical orientation substantially perpendicular to the longitudinal direction.

Claim 15:
The external ankle brace as set forth in claim 1, 


wherein the at least one connecting strap of the upper fastening system has a third end portion and a fourth end portion, wherein the third end portion is connected to the lateral sidewall via a third fastener and the fourth end portion is connected to the medial sidewall with via a fourth fastener.

Claim 17-19: cancelled
Claim 22-28: cancelled
Claim 31: cancelled
Claims 34-42: cancelled



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Birmingham (US 6299587 B1) is the closest prior art of record for a similar ankle brace. Birmingham provides for the closest prior art having a similar ankle brace structure having a similar rigid heel enclosure and extensions, but lacks having a lower fastening system as claimed and now as further amended, and also does not fully provide for the entirety of the claimed upper fastening system nor the pivot prevention feature. As such, claim 1 is found allowable as there is insufficient art and teachings to utilize with Birmingham in order to find this claim 1 obvious. For note: the term “fastener” as used in this Examiner’s Amendment is construed in view of the ordinary and customary meaning, which is considered to correspond to the Wikipedia entry on June 16, 2022, for “fastener”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claim 1-5, 7-16, 20-21, 29-30, 32-33 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        7/5/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786